Case 3:19-cr-00029-GMG-RWT Document 1 Filed 03/20/19 Page 1 of 2 PageID #: 1


                                                                                     r          FILED
                      UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA                                      tR 29 2019
                                                                                        US   DISTRICT COURT-’ ‘VD
                                                                                            MARTINS
  UNITED STATES OF AMERICA,


                                                     Criminal No.

  V.
                                                     Violation:         18 U.S.C.   § 242
  MICHAEL KENNEDY,

                               Defendant.



                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                           (Deprivation of Rights under Color of Law)

       On or about November 19, 2018, in Berkeley County, West Virginia, within the Northern

District of West Virginia, the defendant, MICHAEL KENNEDY, while acting under color of

law, physically assaulted J.H., a person known to the Grand Jury, during his arrest, and thereby

willfully deprived J.H. of the right, secured and protected by the Constitution and laws of the

United States, to be free from unreasonable seizures, which includes the right to be free from the

use of unreasonable force by one acting under color of law. As a result of the defendant’s actions,

J.H. suffered bodily injury.

       All in violation of Title 18, United States Code, Section 242.




                                                 1
Case 3:19-cr-00029-GMG-RWT Document 1 Filed 03/20/19 Page 2 of 2 PageID #: 2




                                           A true bill,



                                           Is!
                                           Grand Jury Foreperson
                                           (Signature on File)


/s/
William J. Powell
United States Attorney

Jarod J. Douglas
Assistant United States Attorney

Christine M. Siscaretti
Department of Justice Trial Attorney
Criminal Section
Civil Rights Division




                                       2
